Case 5:18-cv-02293-JLS-SHK Document 48 Filed 05/21/20 Page 1 of 2 Page ID #:1033




   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11
        SALVADOR VENEGAS                             Case No. 5:18-cv-02293-JLS (SHK)
 12
                                      Plaintiff,
 13                                                  ORDER ACCEPTING FINDINGS
                            v.                       AND RECOMMENDATION OF
 14                                                  UNITED STATES MAGISTRATE
        STAN SNIFF, et al.,                          JUDGE
 15
                                      Defendants.
 16
 17
 18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
 19    Complaint, the relevant records on file, and the Report and Recommendation of the
 20    United States Magistrate Judge (“R&R”). Plaintiff did not file objections to the
 21    R&R. Plaintiff instead filed a “Motion to Clarify Judge’s Ruling” and a “Motion
 22    for Order of Contempt.” Electronic Case Filing Numbers (“ECF Nos.”) 45-46.
 23    The Court accepts the findings and recommendation of the Magistrate Judge.
 24          IT IS THEREFORE ORDERED that:
 25       (1) The findings in the R&R are ADOPTED;
 26       (2) Plaintiff’s § 1983 official capacity claims against all Individual Defendants
 27          are DISMISSED WITH PREJUDICE and without leave to amend;
 28       (3) Plaintiff’s access to the courts claim is DISMISSED WITH PREJUDICE; and
Case 5:18-cv-02293-JLS-SHK Document 48 Filed 05/21/20 Page 2 of 2 Page ID #:1034




   1     (4) Plaintiff’s claims against Defendants Sniff, Lewis, Vergara, Leavitt, Taylor,
   2        Marshall, McNamara, Wilhite, Benjamin, Folia, Garcia, Gutierrez, Mooney,
   3        Johnson, Davalos, Pendleton, Zarillo, Montgomery, Hallam, Garcia, Doshier,
   4        Young, and Doe Defendants are DISMISSED WITH PREJUDICE and without
   5        leave to amend.
   6     The Court will issue a separate order regarding service of the remaining claims.
   7
   8   Dated: May 21, 2020
   9                                         HONORABLE JOSEPHINE L. STATON
                                             United States District Judge
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                             2
